11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Ex parte Joseph William Wallace Decker,       * Original Proceeding

No. 11-19-00134-CR                            * April 30, 2019

                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that
Joseph William Wallace Decker’s application for writ of habeas corpus
should be dismissed for want of jurisdiction. Therefore, in accordance with
this court’s opinion, this proceeding is dismissed for want of jurisdiction.